Citation Nr: 0432656	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-33 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of left 
ear surgery.

4.  Entitlement to service connection for a bilateral knee 
disability, to include arthritis.

5.  Entitlement to service connection for a bilateral ankle 
disability, to include arthritis.

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for osteoporosis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and wife

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970 in the United States Army.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2003 rating decision of the Houston, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claim for service connection for left 
ear hearing loss, tinnitus, residuals of left ear surgery, a 
bilateral knee disability, a bilateral ankle disability and a 
right shoulder disability.


FINDINGS OF FACT

1.  The veteran's pre-existing left ear hearing loss 
increased in severity in service beyond the natural 
progression of the condition.

2.  The veteran's tinnitus first became manifest in service.

3.  The veteran's ear surgery in 1998 was for congenital 
hearing problems and not related to any hearing loss 
exacerbated in service.

4.  The veteran's knee and ankle disorders were not noted at 
entrance into service.

5.  There is no record of treatment for any knee or ankle 
disorder is service, nor was it noted at separation.

6.  The veteran's right shoulder disorder was not noted at 
entrance into service.

7.  There is no record of treatment for a right shoulder 
disorder in service, nor was in noted at separation.

8.  Osteoporosis was not noted at entrance into service.

9.  There is no record of treatment for osteoporosis during 
service, nor was it noted at separation.

CONCLUSIONS OF LAW


1.  The veteran's left hearing loss was aggravated by his 
military service, therefore service connection is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. § § 3.303, 
3.307(a)(1), 3.307(a)(3), 3.309, 3.385, 3.309(a) (2004).

2.  The grant of service connection for tinnitus is 
warranted.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004). 

3.  The grant of service connection for residuals of left ear 
surgery is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R §§ 3.303, 3.304, 3.102, 3.310 (2004).

4.  A bilateral knee disability, to include arthritis, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.102, 3.303(a) 
(2004).

5.  A bilateral ankle disability, to include arthritis, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.102, 3.303(a) 
(2004).

6.  The grant of service connection for a disability of the 
right shoulder is not warranted.  38 U.S.C.A. § 1110, 5103, 
5103A (West 2002); 38 C.F.R. § 3.102, 3.303(a) (2004).

7.  The grant of service connection for osteoporosis is not 
warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  The purpose of the VCAA is to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
See 38 U.S.C.A. § 5103 (West 2002).  The VCAA also codified 
the VA's duty to assist, and essentially states that VA will 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  Implementing regulations for the VCAA 
were subsequently enacted to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send the veteran 
a letter specifically informing him of the evidence necessary 
to establish entitlement for service connection, the veteran 
was not prejudiced due to the communication between he and 
the RO in the statement of the case (dated September 2003) as 
well as the Board hearing in April 2004.  The veteran was 
made aware of the evidence he would need to establish his 
claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  In a letter dated February 2003, the RO 
informed the veteran that it would make reasonable efforts to 
obtain the veteran's medical records, employment records, or 
records from other Federal agencies.
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2003 letter also requested that the 
veteran furnish medical evidence showing that his claimed 
conditions were incurred in or aggravated by his service; 
statements from doctors who treated the veteran since his 
discharge from service, indicating dates, treatments, 
findings and/or diagnoses.  The RO also requested the veteran 
fill out and return the VA Forms 21-4142 for those physicians 
he wished the RO to contact on his behalf.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his alleged disorders.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
conditions, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Relevant Laws and Regulations

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1110 (West 2002).  Service connection may 
also be granted for certain chronic diseases if it manifests 
itself to a compensable degree within one year of leaving 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a) (2004).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004). 

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service and was not aggravated by such 
service will rebut the presumption.  See 38 U.S.C.A. §§ 1111, 
1132, 1137 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated, "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinksi, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Grober, 10 Vet. App. 474, 479 
(1997).

II.  Hearing Loss, Tinnitus and Residuals of Left Ear Surgery

Background

On the veteran's Standard Form 89, dated February 1968, he 
indicated that he suffered from hearing loss.  The 
physician's summary also noted that the veteran suffered from 
hearing loss.  On the February 1968 Standard Form 88, the 
examiner noted that the veteran was physically disqualified 
due to hearing loss, and was to be reexamined in 3 weeks.  
The results of the audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
15
LEFT
65
65
55
60
75

In March 1968, an ENT clinic note indicated that the veteran 
had noticed a decrease in hearing of the left ear in 1966.  
The veteran indicated that he could not hear at all out of 
his left ear.  

In February 1969, a health record note stated that the 
veteran requested further hearing tests with regard to his 
left ear.  The veteran again stated that he could not hear 
out of his left ear.

In April 1969, a health record note stated that the veteran 
claimed to have had bad hearing since 1961 and entered 
service with a H-2 profile.  The examiner noted that the 
audiogram indicated complete hearing loss of the left ear, 
although the specific results of the audiogram were not 
associated with the claims folder.

In June 1969, an ENT clinic note stated that the veteran's 
duties should be restricted to a quiet environment and that 
his military occupational specialty (MOS) should be changed 
to a cook with a noise restriction requirement.  A medical 
profile board was assembled later in June 1969.  The veteran 
was given a profile of H-3 and diagnosed with neuro-sensory 
hearing loss.  Assignment limitations were noted as no 
habitual or frequent exposure to loud noises or firing of 
weapons.

In December 1969, a health record note stated that the 
veteran complained of difficulty hearing and requested an 
evaluation.  The audiometer results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
X
15
LEFT
100
85
75
X
70

On the separation Standard Form 88, dated December 1969, the 
examiner stated that the veteran's hearing was normal.  The 
results of his audiogram are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
X
30
LEFT
95
65
70
X
70

On the separation Standard Form 89, dated December 1969, the 
veteran stated that he suffered from ear trouble, and that he 
was told in 1957 to have surgery on his ear.  The examiner 
did not note any problems on the form.

On the January 1970 separation Standard Form 89, the veteran 
indicated that he suffered from ear trouble and the examiner 
confirmed that he had a hearing problem.  

The veteran alleged that he was seen for his hearing loss by 
a private physician, Dr. H.,  in 1972, but that he was unable 
to obtain his medical records as the physician was deceased 
and the records were unavailable.

The veteran alleged that he was seen at the Houston VAMC in 
either 1982 or 1984.  These records were not associated with 
the claims folder.

In July 1998, the veteran underwent a middle ear exploration 
(MEE) with an ossicular chain reconstruction (OCR).  During 
this procedure, a partial ossicular replacement prosthesis 
(PORP) was implanted in the left ear.

In December 1998, the veteran underwent a second surgery to 
re-explore the left ear, due to complaints of pain.  The PORP 
was removed and the surgeons were able to identify malformed 
stapes with an absent anterior crus.  It was also determined 
that the veteran had congenital oval window agenesis.

In October 2002, the veteran returned to the Houston VAMC and 
complained of constant tinnitus of the left ear.

In April 2003, the veteran submitted to a VA examination for 
ear disease.  The examiner stated that it was at least as 
likely as not that noise exposure during his military 
experience was responsible for the mild to moderate 
sensorineural hearing loss on the right and tinnitus 
bilaterally.  There was no relation between the conductive 
hearing loss on the left and the military service as the 
veteran had an oval window agenesis.

Later in April 2003, the veteran submitted to a VA audio 
examination.  After a tinnitus assessment, the examiner 
stated that tinnitus was a subjective complaint and that the 
veteran's complaint may not be related to his military noise 
exposure since the onset of tinnitus was 30 years after his 
military discharge.  The results of the audiogram were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
45
X
LEFT
95
90
85
85
X

The examiner diagnosed the veteran with severe to profound 
primarily mixed hearing loss.  Immittance was not tested due 
to the veteran's history of middle ear surgery.

Analysis (Hearing Loss)

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2004).

The examiner noted on the veteran's entrance examination the 
he suffered from hearing loss.  Accordingly, pursuant to 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted.  
See 38 U.S.C.A. § 1111, 1132, 1137 (West 2002).
The veteran's left ear injury is considered to have been 
aggravated by active service.  There is no specific finding 
that the veteran's left ear hearing loss during service was 
due to the natural progress of a disease.  See 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2004).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2004).  
Although the VA audio examination in April 2003 found 
otherwise, the audiograms from entrance and separation 
indicated the veteran's condition increased in severity 
during service.  On the February 1968 Standard Form 88, the 
examiner noted that the veteran was physically disqualified 
due to hearing, and that he suffered from defective hearing.  
On the Standard Form 89, the veteran noted that he suffered 
from hearing loss and that he was advised at the age of 19 to 
have surgery for his hearing loss.  On the separation 
Standard Form 89, dated December 1969, the veteran again 
indicated that he suffered from hearing loss.  Aggravation 
may be conceded.  Id.

The evidence in this case is approximately balanced regarding 
the question of whether the pre-service left ear hearing loss 
underwent an increase in severity during the veteran's 
military duty.  Therefore, the benefit-of-the-doubt will be 
conferred in his favor and his claim for service connection 
for a right ear disability is granted, subject to the 
controlling laws and regulations, which govern awards of VA 
compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2004); see also Gilbert v. Derwinksi, 
1 Vet. App. 49 (1990).

Analysis (Tinnitus)

A review of the evidence discloses that the veteran entered 
service with left ear hearing loss and a history of ear 
problems, including suggested ear surgery. There was, 
however, no evidence of tinnitus.  The presumption of 
soundness is not rebutted.  See 38 U.S.C.A. § 1111, 1132, 
1137 (West 2002).

During service, the veteran's primary military occupational 
specialty (MOS) was cook and later a truck driver.  His 
duties initially involved significant noise exposure, until 
his profile was increased from H2 to H3 and his noise 
exposure limited by a commanding officer.  The only mention 
of tinnitus in service was in a health note, dated March 
1968.  In the note, the examiner indicated that the veteran 
claimed that he had experienced severe hearing loss and 
tinnitus in his left ear in 1966, prior to entering service.  
There was no diagnosis of tinnitus during service.
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion over others.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board may not make 
independent medical determinations and must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  See Evans v. 
West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74, 
(1997); citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). 
Thus, the weight to be according the various items of 
evidence in this case must be determined by the quality of 
the evidence, and not necessarily by its quantity or source.  

The decisive question of fact to be resolved in this case is 
whether the aggravated hearing loss the veteran incurred in 
service caused his bilateral tinnitus.  This question is one 
of medical causation and, therefore, one that must be 
resolved by weighing the opinions presented by qualified 
medical experts.  By a clear preponderance, as will be 
explained below, these items of medical evidence support a 
finding that the bilateral tinnitus is the result of the 
hearing loss incurred in service.

In assessing the medical opinions in the record, more weight 
is given to the VA opinion from April 16, 2003 than the VA 
opinion of April 24, 2003.  One reason for favoring the April 
16th opinion is that the opinion is stated with a higher 
degree of certainty than the April 24th opinion.  The first 
examiner opined that it was at least as likely as not the 
noise exposure during the veteran's military experience was 
responsible for the tinnitus bilaterally, while the second 
examiner stated only that tinnitus was a subjective complaint 
and that it may not be related to the veteran's military 
noise exposure since its onset was 30 years after discharge.

Finally, the first VA opinion is more persuasive because the 
opinion is based on a thorough review of the claims folder 
while the second VA opinion was not.  Specifically, the first 
VA physician reviewed the service medical records.  In 
contrast, the second VA physician's opinions are based in 
large part on the veteran's recollections of medical history 
dating over a period of more than thirty years. 
In conclusion, in weighing the medical evidence the Board 
places the greatest weight on the VA opinion of April 16, 
2003 for the following reasons.  The April 16th opinion is 
stated with greater certainty than the April 24, 2003 opinion 
and the April 16th opinion was based on more reliable medical 
history than either the April 24th opinion.

Based on the assessments of the relative weights to be placed 
on the various items of medical evidence, as explained above, 
the Board finds as a fact that the veteran's tinnitus is 
related to the increase in hearing loss the veteran sustained 
in service.  Therefore, the benefit-of-the-doubt will be 
conferred in the veteran's favor and his claim for service 
connection for tinnitus is granted, subject to the 
controlling laws and regulations, which govern awards of VA 
compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102, 3.400 (2004); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis (Residuals of Surgery of the Left Ear)

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310(a) (2004). In addition, secondary service connection 
may also be granted for the degree of aggravation to a 
nonservice- connected disorder, which is proximately due to, 
or the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Such claims may be 
described as secondary service connection by way of 
aggravation.

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Overall, the preponderance of the evidence is against the 
veteran's assertion that the residuals of his left ear 
surgery result from any in-service disease or injury.  
Although the veteran is service connected for an aggravation 
of hearing loss in the left ear, the exposure to noise in 
service was not the reason for the veteran's surgery and 
subsequent middle ear exploration.  Noted in the December 
2002 VAMC follow-up note, during the July 1998 middle ear 
exploration surgery, the surgeons discovered that the veteran 
had a fused and deformed incus and malleous.  As a result, a 
PORP was placed on the stapes capitulum for reconstruction.  
The veteran developed post-operative pain and underwent 
revision middle ear exploration and removal of the PORP in 
December 1998.

The veteran did not seek follow-up treatment for two years.  
In December 2002, a VAMC note indicated that the veteran 
claimed his surgeons had taken all of his hearing bones.  The 
examiner explained that his stapes was still intact, however 
the congenital deformity was what had caused the hearing loss 
initially.  The attempt at reconstruction was a reasonable 
surgery for lateral chain fixation with a mobile stapes as 
documented by the first operative note.  As such, the 
surgeons who operated on the veteran in 1998 attempted to 
reverse the veteran's congenital malformations of the ear.  
Although the attempt was unsuccessful, the procedures 
utilized are not related to an aggravation of hearing loss in 
service.  See 38 C.F.R. § 3.310(a) (2004); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

III.  Bilateral Knee and Ankle Disorders, to Include 
Arthritis

Background

On the February 1968 entrance Standard Form 88, the examiner 
noted that the veteran's feet and lower extremities were 
normal.

On the February 1968 entrance Standard Form 89, the veteran 
noted that he did not suffer from swollen or painful joints, 
cramps in the legs, bone, joint or other deformity nor did he 
have foot trouble.

In March 1968, the veteran's health record note indicated 
that he was told to use ice on his swollen ankles.

On the December 1969 separation Standard Form 88, the 
examiner noted that the veteran's feet and lower extremities 
were normal.

On the December 1969 separation Standard Form 89, the veteran 
noted that he did not suffer from swollen or painful joints, 
cramps in the legs, bone, joint or other deformity nor did he 
have foot trouble.  The veteran did note that he had suffered 
an injury to the right and left knee in July 1966.

On the January 1970 separation Standard Form 89, the veteran 
noted again that he did not suffer from swollen or painful 
joints, cramps in the legs, bone or joint deformity or foot 
trouble.  The veteran noted that he had been rejected from 
military service in January 1968 for knee trouble.

The veteran stated that fluid had to be removed from his knee 
in 1968 while in service, but there were no service medical 
records to substantiate this claim.

The veteran stated that he was seen after service for his 
knees and ankles by Drs. W., G., B., and H. but that these 
records no longer existed.

The veteran submitted to x-rays of the right knee in May 
1998.  The examiner stated that on an oblique view, there was 
increased sclerosi with a small defect seen on the 
articulating surface of the medial femoral condyle.  Findings 
were suspicious for osteochondritis dessicans, while no 
suprapattellar effusion was seen.  The veteran submitted to 
further right knee x-rays in July 1998.  The examiner stated 
that there was no obvious fracture and there was minimum 
degenerative joint disease.

A December 2002 physical therapy note stated the veteran 
complained of left heel pain.  The left foot x-ray dated 
September 2002 indicated minimal degenerative changes in the 
left ankle joint evident by distal tibial osteophyte 
formation and minimal marginal osteophytosis was seen 
involving the distal phalangeal bases.  The veteran was 
diagnosed with plantar fascitis of the left foot.

Analysis

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  In the 
present case, the veteran is presumed sound.  The entrance 
examination conducted in February 1968 did not indicate any 
pre-existing disorders of the knees and ankles.

The evidence demonstrates that the veteran has a current 
disability.  He was diagnosed in May 1998 minimum 
degenerative joint disease of the right knee.  In December 
2002, a left foot x-ray indicated minimal degenerative 
changes in the left ankle joint (and he was diagnosed with 
plantar fascitis of the left foot.)  The evidence shows that 
the veteran was seen in service one time for bilateral 
swelling of the ankles in March 1968.  The veteran was 
instructed to ice his ankles, and no further follow-up was 
required.  Although the veteran claims that he had fluid 
removed from his knee during service, there are no service 
medical records to substantiate his claim.

The evidence also shows that the veteran was released from 
service with no indication of knee and ankle disorders on his 
Standard Form 88 separation physical examination.  On the 
separation Standard Form 89 in December 1969, the veteran 
indicated that he suffered from an injury to both knees in 
July 1966.  After being checked by the physician, the 
physician noted that the veteran did not suffer from any 
medical problems.  On the separation Standard Form 89 in 
January 1970, the veteran stated that he was rejected from 
military service in January 1968 for knee trouble.  Again, 
after being checked by the physician, the physician noted 
that the veteran did not suffer from any medical problems.

The VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit.  The VA is not required, however, to 
provide assistance to a veteran if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. §§  5103, 5103A (West 2002).  A VA 
medical examination would not aid in substantiating this 
claim.  The veteran alleged that he received treatment for 
knee and ankle disorders in service, but was discharged with 
no medical record of knee or ankle pain or disorders.  
Although the veteran's VA medical records from 1998 to 2002 
indicate he suffered from disorders of the knees and ankles, 
this does not bear on the question of when these disorders 
began.  There is no medical evidence indicating when the 
veteran's knee and ankle disorders began.

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim of service connection for 
bilateral knee and ankle disabilities must be denied.  See 38 
U.S.C.A §5107 (West 2002). 



IV.  Right Shoulder Disability

Background

On the February 1968 entrance Standard Form 88, the examiner 
noted the veteran's upper extremities to be normal.

On the February 1968 entrance Standard Form 89, the veteran 
indicated that he did not have any swollen or painful joints, 
bone, joint or other deformities and no painful or "trick" 
shoulder or elbow.

The veteran's service medical records did not note any right 
shoulder disorders.

On the December 1969 separation Standard Form 88, the 
examiner noted that the veteran's upper extremities were 
normal.

On the December 1969 separation Standard Form 89, the veteran 
indicated that he did not have any swollen or painful joints, 
bone, joint or other deformities and no painful or "trick" 
shoulder or elbow.

On the January 1970 separation Standard Form 89, the veteran 
indicated that he did not suffer from swollen or painful 
joints and did not have any bone or joint deformities.  He 
indicated that he did suffer from a painful or "trick" 
shoulder or elbow.  The examiner noted that the veteran 
suffered from a shoulder separation in 1965 and re-injured it 
in 1967.

The veteran stated that he was seen by his private physician, 
Dr. H. in 1974 for his shoulder pain.  Despite effort by the 
veteran to obtain these records, they were unavailable.

The veteran submitted private medical records from S.M.H. 
dated May 1987.  This EMG report of the right arm stated that 
the veteran complained of tingling in the right shoulder 
through the arm to the hand.  The examiner stated that the 
EMG was normal and there was no evidence to suggest myopathy, 
neuropathy or radiculopathy.  The nerve conduction studies 
were also considered normal.

VAMC Houston medical records dated 1994 through 1996 
indicated that the veteran periodically suffered from 
numbness of the right hand.

In April 2003, the veteran submitted to a VA joints 
examination.  The examiner stated that the x-ray evaluation 
of the shoulder revealed mild to moderate degenerative change 
at the acromioclavicular level.  There also appeared to be a 
small cyst in the glenoid superiorly and posteriourly.  The 
examiner concluded that the information provided was 
insufficient to establish a causal relationship between the 
alleged incident of 1968 and the veteran's current symptoms 
with regard to his shoulder.  No evidence suggested that the 
veteran had a true dislocation of the shoulder in service and 
the veteran did not describe that condition clinically.  
Additionally, the veteran had not seen a physician for his 
shoulder since 1974.

Analysis

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  In the 
present case, the veteran is presumed sound.  The entrance 
examination conducted in February 1968 did not indicate he 
suffered from a right shoulder disability.

The evidence demonstrates that the veteran has a current 
disability.  He was diagnosed in April 2003 with mild to 
moderate degenerative change to the acromioclavicular level 
and a small cyst in the glenoid superiorly and posteriorly.  
The evidence shows that he was not seen for a right shoulder 
disorder in service, although he alleged a dislocated 
shoulder in 1968.  The evidence also shows that the veteran 
was released from service with no indication of a right 
shoulder disability on his December 1969 Standard Form 88 
separation physical examination.  On the separation Standard 
Form 89, the veteran indicated that he did not have any 
swollen or painful joints, hone, joint or other deformities 
and did not suffer from a painful or "trick" shoulder.  On 
the January 1970 separation Standard Form 89, the veteran 
indicated that he did suffer from a painful or "trick" 
shoulder.  After being checked by the physician, the 
physician noted that the veteran reported he had suffered 
from a shoulder separation in 1965 and then re-injured it in 
1967.  The physician did not note that the veteran had right 
shoulder trouble at discharge.

The VA examination conducted in April 2003 revealed, as noted 
above, that the right shoulder had moderate degenerative 
change at the acromioclavicular level and a small cyst in the 
glenoid.  The examiner opined that the information available 
at the examination was insufficient to establish a causal 
relationship between the alleged incident of 1968 and the 
veteran's symptoms.  The examiner concluded that there was no 
evidence to suggest that the veteran had a true dislocation 
in service, as he did not describe that clinically.

The veteran alleged that he received treatment for a right 
shoulder disorder in service, but was discharged with only a 
note of the veteran's pre-service recollection of right 
shoulder injury.  Although the veteran's private medical 
records from 1987 to 2003 indicate he suffered from a right 
shoulder disorder, this does not bear on the question of when 
his original injury or disease occurred.  

As the medical evidence does not show that the veteran's 
claim began in service, the preponderance of the evidence is 
against the appellant's claim, the benefit-of-the-doubt rule 
does not apply, and the appellant's claim of service 
connection for a right shoulder disability must be denied.  
See 38 U.S.C.A §5107 (West 2002). 

V.  Osteoporosis

Background

On the February 1968 entrance Standard Forms 88 and 89, 
neither the examiner nor the veteran noted osteoporosis.
On the December 1969 separation Standard Forms 88 and 89, 
neither the examiner nor the veteran noted osteoporosis. 

On the January 1970 separation Standard Form 89, the veteran 
made no reference to osteoporosis.

There were no notations regarding osteoporosis in the 
veteran's service medical records.

There were no private or VA medical records that diagnosed 
the veteran with osteoporosis.


Analysis

Although osteoporosis was not specified in the notice of 
disagreement, the Board finds that the hearing transcript is 
sufficient to constitute a timely filed substantive appeal, 
as the veteran's testimony was taken within the remainder of 
the one-year period from the mailing of the May 2003 
determination being appealed.  See 38 C.F.R. §§ 20.202, 
20.302 (2004).  As a result, the RO's May 2003 decision is 
not final with respect to these issues and will be considered 
by the Board on a de novo basis. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  In the 
present case, the veteran is presumed sound.  The entrance 
examination conducted in February 1968 did not indicate he 
suffered from osteoporosis.



Upon review, the Board observes that the veteran's service 
medical records make no mention of osteoporosis on his 
service entrance examinations, periodic examinations or 
complains during service, nor on his separation examinations. 
Moreover, at the VA joints examination in April 2003, the 
diagnoses did not include osteoporosis.  The veteran is 
competent as a layperson to report that on which she has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Service connection is not in order because the medical 
evidence of record does not show a current diagnosis of 
osteoporosis.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992);  see 
also Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Even if the claims folder were to include evidence of current 
osteoporosis, which it does not, service connection cannot be 
granted because the claims folder shows no in-service 
diagnosis or treatment for osteoporosis and includes no 
medical opinion that current osteoporosis resulted from an 
in-service event.  See Hickson v. West, 12 Vet. 247, 253 
(1999).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for osteoporosis.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, entitlement to service 
connection for osteoporosis must be denied.



ORDER


Entitlement to service connection for aggravation of pre-
existing hearing loss of the left ear is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to secondary service connection for residuals of 
left ear surgery is denied.

Entitlement to service connection for disability of the knees 
and ankles, to include arthritis, is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for osteoporosis is denied.




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



